NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                           FILED
                           FOR THE NINTH CIRCUIT                               APR 23 2012

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                       No. 10-10515               U.S. COURT OF APPEALS



              Plaintiff - Appellee,             D.C. No. 4:06-cr-01299-GMS-1

  v.
                                                MEMORANDUM*
JOSE LUIS PITA-MOTA,

              Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Arizona
                     G. Murray Snow, District Judge, Presiding

                            Submitted April 19, 2012**
                             San Francisco, California

Before: SCHROEDER, THOMAS, and GRABER, Circuit Judges.

       Defendant Jose Luis Pita-Mota appeals the district court’s revocation of his

supervised release and the sentence of 18 months’ imprisonment. Reviewing for




        *
         This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
          The panel unanimously concludes this case is suitable for decision
without oral argument. Fed. R. App. P. 34(a)(2).
plain error the adequacy of the district court’s explanation at sentencing, United

States v. Hammons, 558 F.3d 1100, 1103 (9th Cir. 2009), we affirm.

       Even assuming that the district court erred by failing to give a more detailed

explanation of the relevant 18 U.S.C. § 3553 factors and by failing to respond

specifically to Defendant’s argument concerning a concurrent sentence, Defendant

has not "demonstrated a reasonable probability that he would have received a

different sentence" had the district court not erred. United States v. Waknine, 543

F.3d 546, 554 (9th Cir. 2008). The district court’s errors here, if any, are a much

less "serious departure from established procedures" than were the district court’s

errors in Waknine, in which we held that prejudice was a "close question." Id.

Unlike in Waknine and Hammons, an explanation for the sentence can be surmised

from the district court’s discussion of the § 3553(a) factors earlier in the same

sentencing hearing. The district court imposed a sentence at the bottom end of the

correctly calculated Guidelines range. In these circumstances, we find no

reasonable probability that Defendant would have received a different sentence had

the district court not erred.

       AFFIRMED.




                                          2